Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 1 of 34                      PageID #: 115




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII


      JOSEPH PITTS, #A0259019,                       CIV. NO. 20-00431 LEK-KJM

                  Plaintiff,                         ORDER DISMISSING FIRST
                                                     AMENDED COMPLAINT IN PART
           v.                                        AND DIRECTING EARLY
                                                     DISCOVERY
      NOLAN ESPINDA, et al.,

                  Defendants.


                ORDER DISMISSING FIRST AMENDED COMPLAINT
                  IN PART AND DIRECTING EARLY DISCOVERY

          Before the Court is pro se Plaintiff Joseph Pitts’s (“Pitts”) First Amended

  Prisoner Civil Rights Complaint (“FAC”) asserting claims under 42 U.S.C. § 1983

  and state law.1 ECF No. 13. Also before the Court is Pitts’s January 4, 2021

  “Supplemental Pleading.”2 ECF No. 14. Pitts alleges that Defendants, officials of

  the Department of Public Safety (“DPS”) and the Oahu Community Correctional


  1
    Section 28 U.S.C. § 1343(a)(3) grants this Court jurisdiction to consider Pitts’s claims under
  42 U.S.C. § 1983, and 28 U.S.C. § 1367 grants the Court supplemental jurisdiction over all other
  claims that are “so related to claims in the action . . . that they form part of the same case or
  controversy[.]” Although Pitts cites “28 U.S.C. 1997(d)” as an additional basis of jurisdiction,
  there is no such section. To the extent Pitts also cites 42 U.S.C. § 1981 (prohibiting racial
  discrimination by private actors), and 42 U.S.C. § 1985 (relating to a conspiracy to interfere with
  civil rights), those provisions are irrelevant based on Pitts’s factual allegations.
  2
    On January 5, 2021, the Court granted Pitts’s Motion to Permit Plaintiff to Submit
  Supplemental Pleading. ECF No. 15. The Court explained that it would consider the factual
  allegations in the Supplemental Pleading along with those in the FAC. Id.
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 2 of 34                    PageID #: 116




  Center (“OCCC”),3 violated the law during his current pretrial confinement at the

  OCCC. For the following reasons, the FAC is DISMISSED in part with partial

  leave granted to amend. The Court also DIRECTS early discovery for Pitts to

  identify the Doe Defendants in Count IV.

                              I. STATUTORY SCREENING

         The Court is required to screen all in forma pauperis prisoner pleadings

  against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

  See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See

  Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

         Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).


  3
    Pitts names in their individual and official capacities Nolan Espinda, Francis Sequiera, Caesar
  Altaris, Lei Silva, Calvert Williamson, Ahn Uedoi, Urita Levi, Jessica Ashley Fernando,
  Sergeant Anderson, Psychologist Hashimoto, Psychologist Micah, “John and Jane Doe(s) 1
  Through ten,” “Mailroom Staff Jane Doe(s) 1 Through 10,” Mail Clerk Kami, Mail Clerk Jesse,
  Officer Defiesta, Amy Jodar, Gavin Takenaka, Lana Heick, “RN Tiare,” Caroline Mee, Tina
  Agaran, and Neil Hayase. ECF No. 13 at PageID ## 83–84. Although the Court granted Pitts’s
  motion to add Dr. Gavin Takenaka and Amy Jodar as defendants, see ECF Nos. 5, 6, other than
  stating that one of his letters was forwarded to them, Pitts does not say how either of them
  allegedly violated the law. Any claims against Takenaka and Jodar are DISMISSED with leave
  granted to amend. Likewise, while Pitts claims that he told Hashimoto and Micah, two
  psychologists, about various conditions at the OCCC, he does not claim that they personally
  violated his constitutional rights. See ECF No. 13 at PageID ## 89–91. Any claims against them
  are also DISMISSED with leave granted to amend.
                                                 2
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 3 of 34               PageID #: 117




  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

  this standard, a complaint must “contain sufficient factual matter, accepted as true,

  to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (internal quotation marks and citation omitted). A claim is

  “plausible” when the facts alleged support a reasonable inference that the plaintiff

  is entitled to relief from a specific defendant for specific misconduct. See id.

        Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

  omitted). The “mere possibility of misconduct,” or an “unadorned, the

  defendant-unlawfully-harmed-me accusation” falls short of meeting this

  plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

  Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears the plaintiff

                                              3
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 4 of 34                     PageID #: 118




  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                     II. BACKGROUND4

         Pitts is a pretrial detainee at the OCCC. On October 7, 2020, the Court

  received his original Complaint. ECF No. 1. On November 6, 2020, the Court

  issued an Order Dismissing Complaint in Part with Partial Leave to Amend. ECF

  No. 6. The Court received Pitts’s FAC on December 23, 2020, ECF No. 23, and

  his Supplemental Pleading on January 1, 2021, ECF No. 14.

         In Count I, Pitts alleges a range of violations by Espinda, Sequiera, Altaris,

  Anderson, and ten unnamed defendants. See ECF No. 13 at PageID ## 87–94.

  Pitts generally claims that these Defendants: (1) failed to adequately train staff on

  how to care for inmates with mental health issues; (2) failed to protect inmates

  from “harm, abuse, denial of food, [and] denial of water”; (3) failed to “operate,

  monitor, and administrate” properly staff in the mental health module; (4) failed to

  “stop, curb, and/or eradicate” the “physical abuse, food deprivations and violence”

  against inmates with mental health issues; (5) intentionally decided not to install

  more security cameras at the OCCC; (6) failed to establish policies and procedures


  4
    Pitts’s factual allegations are accepted as true. See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th
  Cir. 2014).

                                                  4
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 5 of 34             PageID #: 119




  “to address and correct the repeated constitutional violations at OCCC”; (7)

  allowed existing policies and procedures to remain in place; and (8) consciously

  disregarded “the risk to inmates[’] safety, well being[,] and denial of human

  rights.” Id. at 87.

        In Count II, Pitts alleges that Williamson, Uedoi, Defiesta, and Heick

  violated his rights in connection with a February 10, 2020 adjustment hearing. Id.

  at PageID ## 95–96. During the hearing, Pitts was charged with and found guilty

  of fighting with another person. Id. According to Pitts, two gang members had

  attacked him “in retaliation for his complaints and grievances against [OCCC].”

  Id. Pitts claims that he acted in self-defense. Id. Pitts asserts that he “is a target”

  and he “has an active hit on his life[.]” Id. at PageID # 96. According to Pitts, he

  asked to call two witnesses who would have corroborated his version of events, but

  they were not called during the hearing. Id. Pitts also claims that he requested

  surveillance camera footage, but he was not allowed to see it and it was not

  presented during the hearing. Id.

        In Count III, Pitts alleges that Fernando, Levi, and Uedoi violated his rights

  during a July 9, 2020 adjustment hearing. Id. at PageID ## 97–99. During this

  hearing, Pitts was charged with and found guilty of assaulting a person without a

  weapon or dangerous instrument. Id. at PageID # 97. Pitts claims that he was

  fighting with another inmate in the OCCC’s kitchen when Officer Lamie (who is

                                             5
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 6 of 34                     PageID #: 120




  not named as a defendant) ordered the inmates to move into a cell, where the

  inmates were locked inside. Id. Pitts asked to call two witnesses, but they were

  not called during the hearing. Id. Pitts also claims that he requested surveillance

  camera footage that would have shown where the fight began, where it ended, and

  the location of correctional officers at the time, but the video was not reviewed

  during his hearing. Id. Pitts further claims that he was not allowed to provide a

  written statement in his defense. Id.

         In Count IV, Pitts alleges that Silva, Kami, Jesse, and other unidentified

  defendants opened his properly marked legal mail outside his presence, delayed his

  outgoing mail, and delayed or returned his incoming personal mail. Id. at PageID

  ## 100–02. Pitts claims that prison officials opened properly marked legal mail

  outside his presence on January 31, 2020, February 1, 2020, and September 5,

  2020.5 Id. at PageID ## 101–02. Pitts also claims that outgoing legal mail he had

  given to prison officials on August 12, 2020, was not mailed until August 25,

  2020, and a habeas petition he had provided to prison officials on September 3,

  2020, was not mailed until September 9, 2020. Id. at PageID # 102. Pitts further

  claims that some of his incoming personal mail was returned as undeliverable. Id.

  at PageID # 101.


  5
    Although Pitts also alleges that prison officials opened mail from an attorney on February 7,
  2020, he does not claim that this mail was properly marked as legal mail. See ECF No. 1 at
  PageID # 100.
                                                  6
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 7 of 34              PageID #: 121




        In Count V, Pitts alleges that Espinda, Altaris, Sequiera, Silva, and other

  unidentified defendants: (1) failed to train adequately and supervise mailroom

  staff; (2) failed to protect him from retaliation and reprisal; (3) failed to protect his

  constitutional rights; (4) failed to enforce mailroom policies and procedures;

  (5) failed to address and correct “repeated violations of mail procedures and

  adjustment hearing procedures”; and (6) consciously disregarded risks to his rights.

  Id. at PageID # 103.

        In Count VI, Pitts alleges that Espinda, Mee, Agaran, Hayase, and other

  unidentified defendants: (1) failed to adequately train and supervise Tiare; (2)

  failed to protect him from retaliation and reprisal; (3) failed to protect his right to

  medical care; (4) failed to manage, supervise, and monitor healthcare services at

  the OCCC; (5) failed to enforce healthcare standards, procedures, and policies; and

  (6) disregarded risks to his health and safety. Id. at PageID # 104.

        Pitts asks for: (1) an order requiring prison officials to make “necessary

  changes to ensure prisoners are no longer starved, assaulted or abused”; (2) “just

  and fair compensation” for the mistreatment he allegedly experienced; (3) an order

  stopping mailroom staff from “obstructing his mail and communications”; (4)

  surveillance cameras installed throughout the OCCC; and (5) $15,000 for pain and

  suffering. Id. at PageID # 105.




                                              7
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 8 of 34               PageID #: 122




                                    III. DISCUSSION

  A. Legal Framework for Claims under 42 U.S.C. § 1983

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d 940,

  946 (9th Cir. 2020). Section 1983 requires a connection or link between a

  defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

  Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371–72, 377

  (1976); May v. Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’

  another to the deprivation of a constitutional right, within the meaning of section

  1983, if he does an affirmative act, participates in another’s affirmative acts or

  omits to perform an act which he is legally required to do that causes the

  deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743

  (9th Cir. 1978) (citation omitted). Thus, a plaintiff must allege that he suffered a

  specific injury as a result of a particular defendant’s conduct and must

  affirmatively link that injury to the violation of his rights.

  B. Eleventh Amendment

         “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

                                               8
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 9 of 34            PageID #: 123




  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations

  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-03

  (1984). It does not bar official-capacity suits for prospective relief to enjoin

  alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

  1045, 1065-66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

  U.S. 58, 71 n.10 (1989). Nor does the Eleventh Amendment bar suits for damages

  against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

  30-31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Pitts names all Defendants in both their official and individual capacities.

  See ECF No. 13 at PageID # 83. To the extent Pitts seeks monetary damages from

  Defendants in their official capacities, see id. at PageID # 105, those claims are

  barred by the Eleventh Amendment and DISMISSED with prejudice. Pitts’s

  request for monetary damages from Defendants in their individual capacities and

  prospective, injunctive relief from Defendants in their official capacities, see id.,

  are not barred by the Eleventh Amendment.

  C. Standing

        In Count I, Pitts makes various allegations based on injuries allegedly

  suffered by other inmates at the OCCC. See ECF No. 13 at PageID ## 88–94.

  Pitts does not have standing to assert these claims.




                                             9
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 10 of 34                 PageID #:
                                    124



       “[T]he question of standing is whether the litigant is entitled to have the

 court decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422

 U.S. 490, 498 (1975). “This inquiry involves both constitutional limitations on

 federal-court jurisdiction and prudential limitations on its exercise.” Id.

       Three elements make up the “irreducible constitutional minimum of

 standing”: (1) injury in fact; (2) a causal connection between the injury and the

 conduct complained of; and (3) a likelihood that the injury will be redressed by a

 favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 55, 560-61 (1992);

 Index Newspapers LLC v. U.S. Marshals Serv., 977 F.3d 817, 825 (9th Cir. 2020).

 The party invoking federal jurisdiction bears the burden of establishing these

 elements. Lujan, 504 U.S. at 561.

       Regarding prudential limitations, the Supreme Court “has held that when the

 asserted harm is a ‘generalized grievance’ shared in substantially equal measure by

 all or a large class of citizens, that harm alone normally does not warrant exercise

 of jurisdiction.” Warth, 422 U.S. at 499. Moreover, even when the plaintiff has

 alleged injury sufficient to meet the “case or controversy” requirement, the

 Supreme Court “has held that the plaintiff generally must assert his own legal

 rights and interests, and cannot rest his claim to relief on the legal rights or

 interests of third parties.” Id.; Ray Charles Found. v. Robinson, 795 F.3d 1109,




                                            10
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 11 of 34               PageID #:
                                    125



 1118 (9th Cir. 2015) (“[C]ourts have treated the limitation on third-party standing

 as a prudential principle that requires plaintiffs to assert their own legal rights.”).

       In Count I, Pitts makes a variety of allegations based on the experiences of

 other inmates at the OCCC. He claims, among other things, that prison officials

 assaulted other inmates, ECF No. 13 at PageID # 88, and denied them food and

 medical care, id. at PageID # 89. Although Pitts may assert his own legal rights

 and interests, he “cannot rest his claim to relief on the legal rights or interests of

 third parties.” Warth, 422 U.S. at 499; Darring v. Kincheloe, 783 F.2d 874, 877 –

 78 (9th Cir. 1986) (concluding state prisoner lacked third-party standing to assert

 the rights of other inmates).

       To the extent Pitts seeks to represent other inmates, he may not do so. See

 Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in

 propria persona has no authority to represent anyone other than himself.”); see also

 Agrio v. Gomez, 17 F.3d 393, 393 (9th Cir. 1994) (unpublished) (same); Jorss v.

 Schwarzenegger, 168 F. App’x 825, 826 (9th Cir. 2006) (“The district court

 properly dismissed the complaint because a plaintiff acting pro se cannot represent

 others.”).

       Pitts’s claims in Count I based on the alleged experiences of other inmates at

 the OCCC are DISMISSED with prejudice.




                                            11
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 12 of 34              PageID #:
                                    126



 D. First Amendment Claims

       1. Retaliation

       Pitts alleges in Counts I, II, and IV that he was targeted for retaliation

 because of complaints and grievances he had filed. ECF No. 13 at PageID ## 91,

 95–96, 100.

       The First Amendment guarantees a prisoner the right to seek redress of

 grievances from prison authorities. Jones v. Williams, 791 F.3d 1023, 1035 (9th

 Cir. 2015). “Retaliation against prisoners for their exercise of this right is itself a

 constitutional violation, and prohibited as a matter of ‘clearly established law.’”

 Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). A retaliation claim has five

 basic elements: (1) an assertion that a state actor took some adverse action against

 an inmate; (2) because of; (3) that prisoner’s protected conduct, and that such

 action; (4) chilled the inmate’s exercise of his First Amendment rights; and (5) the

 action did not reasonably advance a legitimate correctional goal. Id.

       Pitts alleges in Count I that he faced “danger to his life on many occasions”

 and “has been a target.” ECF No. 13 at PageID # 91. He alleges in Count II that

 two gang members attacked him “in retaliation for his complaints and grievances

 against [OCCC],” and claims there is “an active hit on his life[.]” Id. at PageID ##

 95–96. Pitts also claims in Count II that Heick retaliated against him by moving a

 gang member into his cell. Id. at PageID # 96. Pitts alleges in Count IV that

                                            12
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 13 of 34            PageID #:
                                    127



 prison officials in the mailroom retaliated against him because of his grievances

 and complaints by opening his incoming legal mail and delaying or returning his

 incoming personal mail. Id. at PageID # 100.

       Pitts provides insufficient facts, however, to indicate that any Defendant

 retaliated against him because of his grievances or complaints. Pitts fails to say

 when he submitted his various grievances and complaints, what their contents

 were, who processed them, and what the outcomes were. See Latonie v. Mun, No.

 13-00317 HG/RLP, 2013 WL 3327942, at *4 (D. Haw. July 2, 2013). He fails,

 therefore, to provide sufficient details or a timeline linking his grievances and

 complaints to the mistreatment he allegedly experienced at the OCCC. Pitts’s

 retaliation claims in Counts I, II, and IV are DISMISSED with leave granted to

 amend.

       2. Mail

       Pitts alleges in Count IV that Silva, Kami, Jesse, and other unidentified

 defendants opened his legal mail without him being present, interfered with his

 incoming mail, and delayed his outgoing mail. ECF No. 13 at PageID ## 100–02.

       Prisoners have a First Amendment right to send and receive mail while

 incarcerated. Nordstrom, 856 F.3d at 1271. A prison may adopt regulations which

 impinge on an inmate’s constitutional rights, however, “if those regulations are

 ‘reasonably related to legitimate penological interests.’” Witherow v. Paff, 52 F.3d

                                           13
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 14 of 34           PageID #:
                                    128



 264, 265 (9th Cir. 1995) (per curiam) (quoting Turner v. Safley, 482 U.S. 78, 89

 (1987)). “Legitimate penological interests include security, order, and

 rehabilitation.” Witherow, 52 F.3d at 265 (internal quotation marks omitted).

 Restrictions on outgoing personal correspondence “must have a closer fit between

 the regulation and the purpose it serves than incoming mail restrictions.”

 Nordstrom, 856 F.3d at 1273.

       The First Amendment also protects a prisoner’s right to be present when his

 properly marked legal mail is opened. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204,

 1211 (9th Cir. 2017). Prison officials may require legal mail to be “specially

 marked as originating from an attorney, with his name and address being given, if

 they are to receive special treatment.” Wolff v. McDonnell, 418 U.S. 539, 576

 (1974). “Mail from the courts, as contrasted to mail from a prisoner’s lawyer, is

 not legal mail.” Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996).

       Pitts alleges in Count IV that prison officials opened properly marked legal

 mail from an attorney outside his presence on January 31, 2020, February 1, 2020,

 and September 5, 2020. ECF No. 13 at PageID ## 101–02. Pitts also claims that

 outgoing legal mail he had given to prison officials on August 12, 2020, was not

 mailed until August 25, 2020, and a habeas petition he had provided to prison

 officials on September 3, 2020, was not mailed until September 9, 2020. Id. at

 PageID # 102. Pitts alleges in his Supplemental Pleading that Silva continues to

                                          14
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 15 of 34             PageID #:
                                    129



 interfere with his mail. ECF No. 14 at PageID # 109. Pitts’s claims based on the

 alleged opening of his legal mail outside his presence and the alleged delay in

 sending his outgoing mail may proceed.

       Regarding Pitts’s claim that some of his incoming personal mail was

 returned as undeliverable or not delivered at all, id. at PageID # 101, he fails to

 state a claim. Pitts fails to say when the various letters were sent and how much

 time he allowed for their delivery. He does not say whether the letters were

 properly addressed and had adequate postage. Pitts’s claim in Count IV based on

 the delivery of his incoming personal mail is DISMISSED with leave granted to

 amend.

       3. Access to the Courts

       For Counts I through V, Pitts marks a box indicating that he was denied

 access to the courts. See ECF No. 13 at PageID ## 87, 95, 97, 100, 103. “The

 First Amendment guarantees a prisoner . . . a right of meaningful access to the

 courts.” Jones v. Williams, 791 F.3d 1023, 1035 (9th Cir. 2015). Claims for the

 denial of access to the courts may arise from the hindrance of “a litigating

 opportunity yet to be gained” or from the loss of a suit that cannot now be tried.”

 Christopher v. Harbury, 536 U.S. 403, 412-15 (2002). As a threshold requirement

 to an access to the courts claim, a plaintiff must allege an “actual injury.” Lewis v.

 Casey, 518 U.S. 343, 351-53 (1996). An “actual injury” is “actual prejudice with

                                           15
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 16 of 34             PageID #:
                                    130



 respect to contemplated or existing litigation, such as the inability to meet a filing

 deadline or to present a claim.” Id. at 348 (internal quotation marks and citation

 omitted). Failure to allege an actual injury to a “‘non-frivolous legal claim’” is

 “fatal.” Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (quoting Lewis,

 518 U.S. at 353 & n.4). Pitts does not allege that he was unable to meet a filing

 deadline or present a claim. Because Pitts fails to allege actual injury, his access to

 the courts claims are DISMISSED with leave granted to amend.

 E. Fourteenth Amendment Claims

       1. Adjustment Hearings

       Pitts alleges in Counts II and III that he was denied due process during

 adjustment hearings on February 10, 2020, and July 9, 2020, respectively. ECF

 No. 13 at PageID ## 95–99.

       Although prisoners may claim the protections of the Due Process Clause, the

 full panoply of rights due a defendant in criminal proceedings does not apply to

 prison disciplinary proceedings. Wolff, 418 U.S. at 556. “[T]here must be mutual

 accommodation between institutional needs and objectives and the provisions of

 the Constitution that are of general application.” Id. The Supreme Court has

 concluded that when a prisoner faces disciplinary charges, prison officials must

 provide the prisoner with: (1) written notice of the claimed violation at least

 twenty-four hours before the disciplinary hearing; (2) an opportunity to present

                                           16
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 17 of 34             PageID #:
                                    131



 documentary evidence and call witnesses “when permitting him to do so will not

 be unduly hazardous to institutional safety or correctional goals”; (3) the

 opportunity to seek assistance where the charges are complex or the inmate is

 illiterate; and (4) a written statement by the factfinders as to the evidence relied on

 and reasons for the disciplinary action taken. Id. at 563–70.

       Regarding the opportunity to call witnesses, although “[j]ail officials need

 not provide inmates an unfettered right to call witnesses, . . . they must make the

 decision whether to allow witnesses on a case-by-case basis, examining the

 potential hazards that may result from calling a particular person.” Serrano v.

 Francis, 345 F.3d 1071, 1079 (9th Cir. 2003). The prison officials must also

 eventually explain why witnesses were not allowed to testify. Ponte v. Real, 471

 U.S. 491, 497 (1985).

       Pitts alleges in Count II that Uedoi and Williamson ignored his request to

 call two witnesses during a February 10, 2020 disciplinary hearing, and they never

 “articulated or stated why [Pitts’s] witnesses were not called[.]” ECF No. 13 at

 PageID # 95. Pitts alleges in Count III that Fernando, Levi, and Uedoi did not

 allow him to call two witnesses or to present a written statement in his defense

 during a July 9, 2020 disciplinary hearing. Id. at PageID # 97. Pitts further claims

 that he was not allowed to review surveillance video footage in connection with

 either disciplinary hearing. Id. at PageID ## 95, 97. Pitts’s claims against

                                           17
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 18 of 34                 PageID #:
                                    132



 Williamson, Uedoi, Fernando, and Levi in Counts II and III related to his February

 10, 2020, and July 9, 2020 disciplinary hearings may proceed.

        2. Conditions of Confinement

        Where a pretrial detainee challenges conditions of confinement, such claims

 “arise under the Fourteenth Amendment’s Due Process Clause, rather than under

 the Eighth Amendment’s Cruel and Unusual Punishment Clause.” Gordon v. Cty.

 of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (internal quotation marks omitted).

 The standard under the Fourteenth Amendment for a pretrial detainee “differs

 significantly from the standard relevant to convicted prisoners, who may be subject

 to punishment so long as it does not violate the Eighth Amendment’s bar against

 cruel and unusual punishment.” Olivier v. Baca, 913 F.3d 852, 858 (9th Cir. 2019)

 (citation omitted).

        “In evaluating the constitutionality of conditions or restrictions of pretrial

 detention that implicate only the protection against deprivation of liberty without

 due process of law, . . . the proper inquiry is whether those conditions amount to

 punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979);6 see also

 Block v. Rutherford, 468 U.S. 576, 583-85 (1984). “Not every disability imposed




 6
   Although Bell considered a claim under the Due Process Clause of the Fifth Amendment, the
 same standards apply under the Due Process Clause of the Fourteenth Amendment. See Paul v.
 Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he Fourteenth Amendment imposes no more stringent
 requirements upon state officials than does the Fifth upon their federal counterparts.”).
                                             18
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 19 of 34              PageID #:
                                    133



 during pretrial detention amounts to ‘punishment’ in the constitutional sense[.]”

 Bell, 441 U.S. at 537. “Loss of freedom of choice and privacy are inherent

 incidents of confinement,” and the fact that detention “interferes with the

 detainee’s understandable desire to live as comfortably as possible and with as

 little restraint as possible during confinement does not convert the conditions or

 restrictions of detention into ‘punishment.’” Id.

       Absent a showing of an expressed intent to punish by prison officials, “if a

 particular condition or restriction of pretrial detention is reasonably related to a

 legitimate governmental objective, it does not, without more, amount to

 ‘punishment.’” Id. at 539. Thus, “[r]estraints that are reasonably related to the

 institution’s interest in maintaining jail security do not, without more, constitute

 unconstitutional punishment, even if they are discomforting[.]” Id. at 540.

       Prison administrators are “accorded wide-ranging deference in the adoption

 and execution of policies and practices that in their judgment are needed to

 preserve internal order and discipline and to maintain institutional security,” id. at

 547, “unless the record contains substantial evidence showing their policies are an

 unnecessary or unjustified response to problems of jail security,” Florence v. Bd. of

 Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 322-23 (2012). “[I]n the

 absence of substantial evidence in the record to indicate that the officials have

 exaggerated their response to these considerations, courts should ordinarily defer to

                                            19
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 20 of 34                     PageID #:
                                    134



 their expert judgment in such matters.” Bell, 441 U.S. at 540 n.23 (internal

 quotation marks omitted).

        A pretrial detainee’s conditions of confinement claim is governed by a

 purely objective standard. See Gordon, 888 F.3d at 1124–25.7 A pretrial detainee

 must therefore show that: (1) a particular defendant made an intentional decision

 with respect to the conditions under which the pretrial detainee was confined; (2)

 those conditions put him at substantial risk of suffering serious harm; (3) the

 defendant did not take reasonable available measures to abate that risk, even

 though a reasonable officer in similar circumstances would have appreciated the

 high degree of risk—making the consequences of the defendant’s conduct obvious;

 and (4) by not taking such measures, the defendant caused the detainee’s injuries.

 Id.

        With respect to the third element, the defendant’s conduct must be

 objectively unreasonable, a test that “turns on the facts and circumstances of each

 particular case.” Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (internal


 7
   The Ninth Circuit has not expressly extended the objective deliberate indifference standard to
 all pretrial detainee conditions of confinement claims, beyond denial of medical care, failure to
 protect, and excessive force claims, although Gordon suggests that it will. See Gordon, 888 F.3d
 at 1120, 1124 & n.2 (citing Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017) (extending
 objective deliberate indifference standard to all pretrial detainee conditions of confinement
 claims)); see also Pitts v. Ige, No. 18-00470 LEK-RT, 2019 WL 3294799, at *10 (D. Haw. July
 22, 2019) (stating that deliberate indifference claims arising under the Fourteenth Amendment
 “are governed by a wholly objective standard”).


                                                20
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 21 of 34               PageID #:
                                    135



 quotation marks omitted). “A court must make this determination from the

 perspective of a reasonable officer on the scene, including what the officer knew at

 the time, not with the 20/20 vision of hindsight.” Id.

              a. Failure to Protect

       Pitts alleges in Count I that he is “a target,” his life is in “danger,” and he is

 “a sitting duck.” ECF No. 13 at PageID # 91. Pitts also alleges in Count II that he

 “has an active hit on his life.” ECF No. 13 at PageID # 96.

       The elements of a pretrial detainee’s Fourteenth Amendment

 failure-to-protect claim against an individual officer are: (1) the defendant made an

 intentional decision with respect to the conditions under which the plaintiff was

 confined; (2) those conditions put the plaintiff at substantial risk of suffering

 serious harm; (3) the defendant did not take reasonable available measures to abate

 that risk, even though a reasonable officer in the circumstances would have

 appreciated the high degree of risk involved—making the consequences of the

 defendant’s conduct obvious; and (4) by not taking such measures, the defendant

 caused the plaintiff’s injuries. Castro v. Cty. of L.A., 833 F.3d 1060, 1071 (9th Cir.

 2016) (en banc).

       Pitts fails to allege how any Defendant’s conduct put him at substantial risk

 of suffering serious harm. Although Pitts claims that Heick moved a gang member

 into his cell, he does not allege that Heick had any reason to suspect that the gang

                                            21
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 22 of 34              PageID #:
                                    136



 member might harm him. See ECF No. 13 at PageID # 96. Nor does he allege that

 any Defendant failed to take reasonable measures to abate a substantial risk of

 serious harm. Although Pitts claims that he “has been attacked more times than he

 can count,” ECF No. 13 at PageID # 91, he does not describe how any Defendant

 responded to these alleged attacks. See id. at PageID # 96. Indeed, Pitts

 acknowledges that he was moved to the Special Holding Unit (“SHU”), where he

 continues to be housed. Id. at PageID # 96. This fact undercuts Pitts’s claim that

 any prison official was deliberately indifferent to a threat to his safety. Pitts’s

 failure to protect claims are DISMISSED with leave granted to amend.

              b. Denial of Medical Care

       Pitts alleges in Count II that he was denied medical care after he was

 “attacked and assaulted” by his cellmate. ECF No. 13 at PageID # 96. Pitts

 alleges in Count III that he was denied medical care after he got into a fight with

 another inmate. Id. at PageID ## 97–99.

       Alleged violations of the right to adequate medical care brought by pretrial

 detainees are also evaluated under an objective deliberate indifference standard.

 Gordon, 888 F.3d at 1124–25. Under this standard, the elements of a pretrial

 detainee’s medical care claim against an individual defendant under the due

 process clause of the Fourteenth Amendment are: (1) the defendant made an

 intentional decision with respect to the conditions under which the plaintiff was

                                            22
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 23 of 34             PageID #:
                                    137



 confined; (2) those conditions put the plaintiff at substantial risk of suffering

 serious harm; (3) the defendant did not take reasonable available measures to abate

 that risk, even though a reasonable official in the circumstances would have

 appreciated the high degree of risk involved—making the consequences of the

 defendant’s conduct obvious; and (4) by not taking such measures, the defendant

 caused the plaintiff’s injuries. Id. at 1125.

       Regarding Pitts’s allegations in Count II, he has not shown that Defiesta’s

 actions put him at substantial risk of suffering serious harm. See ECF No. 13 at

 PageID # 96. Although Pitts claims that his cellmate “almost stabbed” him, Pitts

 does not describe the nature of his actual injuries. He states only that he was

 denied treatment for “his hand and body.” Id. at PageID # 96. Without more, Pitts

 has not shown that he faced a substantial risk of serious harm. Given the

 uncertainty regarding the nature of Pitts’s alleged injuries, he also has not shown

 that Defiesta’s conduct was objectively unreasonable. See Gordon, 888 F.3d at

 1125 (noting that the mere lack of care by a state official does not violate the

 Fourteenth Amendment).

       Likewise, to the extent Pitts claims in Count III that he was denied medical

 care after he got into a fight with another inmate, he has not shown that he faced a

 substantial risk of suffering serious harm. Pitts alleges only that his hand was and

 that he could not make a fist. ECF No. 13 at PageID # 98. Pitts also fails to allege

                                            23
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 24 of 34           PageID #:
                                    138



 that any prison official’s conduct was objectively unreasonable. Pitts

 acknowledges that he was taken to the medical unit, seen by numerous nurses, and

 provided with an ice pack by one nurse. ECF No. 13 at PageID # 98. He also

 acknowledges that x-rays were eventually taken. Id. Although Pitts contends that

 pictures and x-rays of his injured hand should have been taken sooner, he does not

 specify how long he had to wait for the images to be taken or what difference

 having them sooner might have made. Pitts’s denial of medical care claims in

 Counts II and III are DISMISSED with leave granted to amend.

              c. Other Conditions at the OCCC

       Pitts makes various allegations regarding other conditions at the OCCC. See

 ECF No. 13 at PageID # 89.

       In Count I, Pitts alleges that he asked for water “on a number of occasions,”

 and prison officials told him “multiple times” that he needed to wait for it. ECF

 No. 13 at PageID # 89. Pitts does not say, however, when these alleged events

 took place, who he spoke with, or how long he had to wait for water. Although

 Pitts claims that he was on medication that required him to drink a lot of water, he

 has not plausibly alleged that the temporary denial of drinking water exposed him

 to a substantial risk of serious harm.

       Pitts also claims that “one night” Anderson took away his hot dinner. Id. at

 PageID # 89. Pitts does not say when this allegedly occurred, nor does he allege

                                          24
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 25 of 34             PageID #:
                                    139



 that Anderson entirely denied him food. Pitts fails to state a claim based on the

 alleged denial of one hot meal. See Garnica v. Wash. Dep’t of Corr., 965 F. Supp.

 2d 1250, 1267 (W.D. Wash. 2013) (noting that prisoner “has no constitutional right

 to be served a hot meal), aff’d, 639 F. App’x 484 (9th Cir. 2016).

       Pitts further claims that five inmates sometimes lived in a cell the “size of a

 closet,” in the nude, with no blankets. ECF No. 13 at PageID # 90. Pitts does not

 claim, however, that he personally experienced these conditions or who allegedly

 forced him to do so.

       Finally, Pitts alleges that some of the cells he lived in did not have sinks.

 ECF No. 13 at PageID # 91. Because of this, Pitts claims that he could not wash

 his hands before eating. Id. Pitts does not allege, however, that prison officials

 deprived him of all means of sanitizing his hands before meals. Nor does he allege

 that he was not provided with utensils to eat his meals. Moreover, Pitts fails to link

 the alleged harm to any Defendant. See Latonie, 2013 WL 3327942, at *3 (“There

 can be no liability under § 1983 without an affirmative link or connection between

 an individual defendant’s actions and the claimed deprivation.”).

       Pitts’s claims based on other conditions at the OCCC are DISMISSED with

 leave granted to amend.




                                           25
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 26 of 34               PageID #:
                                    140



 F. Supervisory Liability

        Pitts names various DPS and OCCC supervisory officials, including

 Espinda, Sequiera, and Altaris in Count I, ECF No. 13 at PageID # 87, Silva in

 Count IV, id. at PageID # 100, Espinda, Sequiera, Altaris, and Silva in Count V, id.

 at PageID # 103, and Espinda, Mee, Agaran, and Hayase in Count VI, id. at

 PageID # 104.

        “Vicarious liability is inapplicable to . . . § 1983 suits, [and] a plaintiff must

 plead that each Government-official defendant, through [his] own individual

 actions, has violated the Constitution,” to plead a plausible claim for relief. Iqbal,

 556 U.S. at 676; Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (holding

 supervisor is liable under 42 U.S.C. § 1983 only on a showing of personal

 involvement in the constitutional deprivation or “a sufficient causal connection

 between the supervisor’s wrongful conduct and the constitutional violation).

 “Each Government official, his or her title notwithstanding, is only liable for his or

 her own misconduct.” Iqbal, 556 U.S. at 677. That is, supervisory officials

 “cannot be held liable unless they themselves” violate a constitutional right. Id. at

 683.

        Supervisors “can be held liable for: 1) their own culpable action or inaction

 in the training, supervision, or control of subordinates; 2) their acquiescence in the

 constitutional deprivation of which a complaint is made; or 3) for conduct that

                                            26
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 27 of 34            PageID #:
                                    141



 showed a reckless or callous indifference to the rights of others.” Edgerly v. City

 & Cty. of S.F., 599 F.3d 946, 961-62 (9th Cir. 2010) (citing Cunningham v. Gates,

 229 F.3d 1271, 1292 (9th Cir. 2000)). A plaintiff can state a claim by showing that

 the supervisor “participated in or directed the violations, or knew of the violations

 and failed to act to prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

 1989), or implemented “a policy so deficient that the policy itself is a repudiation

 of constitutional rights and is the moving force of the constitutional violation.”

 Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991); see Jeffers v.

 Gomez, 267 F.3d 895, 917 (9th Cir. 2001).

       In dismissing in part the original Complaint, the Court stated that Pitts’s

 claims against Espinda, Sequiera, Altaris, and Silva based on the handling of his

 mail and the conduct of his adjustment proceedings could proceed. ECF No. 8 at

 PageID ## 66–67. After reviewing the FAC, however, it is evident that Pitts states

 a colorable claim for relief against only Silva, the mailroom supervisor, based on

 the handling of his mail. Pitts’s claims against Silva in Counts IV and V may

 therefore proceed.

       Pitts’s claims against Espinda, Sequiera, Altaris, Mee, Agaran, and Hayase

 in Counts I, V, and VI are based on conclusory allegations that they failed to train

 and supervise prison officials, and enforce policies and procedures. See ECF No.

 13 at PageID ## 87, 103–04. The Court is not bound, however, to accept as true a

                                           27
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 28 of 34             PageID #:
                                    142



 legal conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. Pitts

 does not allege that any of these supervisory officials were directly involved in the

 allegedly unconstitutional conduct. Nor does he plausibly allege that any of these

 supervisory officials were aware of the allegedly unconstitutional conduct against

 him and acquiesced to it. Pitts’s conclusory allegations do not state a plausible

 claim for relief against Espinda, Sequiera, Altaris, Mee, Agaran, and Hayase. See

 Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (noting that conclusory

 allegations do not suffice to state a claim for supervisory liability). Pitts’s claims

 against Espinda, Sequiera, Altaris, Mee, Agaran, and Hayase in Counts I, V, and

 VI are DISMISSED with leave granted to amend.

 G. Doe Defendants

       The Federal Rules of Civil Procedure do not authorize or prohibit the use of

 fictitious parties, although Rule 10 requires a plaintiff to include the names of all

 parties in his complaint. Fed. R. Civ. P. 10(a). Doe defendants are disfavored,

 however, because it is effectively impossible for the United States Marshal to serve

 an anonymous defendant.

       A plaintiff may refer to unknown defendants as Defendant John Doe 1, John

 Doe 2, John Doe 3, and so on, but he must allege specific facts showing how each

 particular Doe Defendant violated his rights. A plaintiff may then use the

 discovery process to obtain the names of Doe Defendants and seek leave to amend

                                           28
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 29 of 34            PageID #:
                                    143



 to name those defendants, unless it is clear that discovery will not uncover their

 identities, or that the complaint will be dismissed on other grounds. See Wakefield

 v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629

 F.2d 637, 642 (9th Cir. 1980)).

       Pitts names Doe Defendants in Counts I, V, and VI, but makes no specific

 allegations against any specific Defendant regarding his claims. He fails,

 therefore, to link any particular allegation to any specific Doe Defendant and

 explain how that individual personally violated his civil rights. This is insufficient

 to state a claim against any individual Doe Defendant. Pitts’s claims against Doe

 Defendants in Counts I, V, and VI are DISMISSED with prejudice.

       Pitts also names John and Jane Doe(s) 1 through 10 in Count IV, based on

 the handling of his mail. Pitts has provided sufficient information to allow him to

 conduct limited, early discovery to identify these unidentified mailroom workers.

 Once Pitts identifies these unknown mailroom employees, if he chooses to file

 another amended pleading, he must say how each Defendant allegedly violated his

 constitutional rights. Accordingly, Pitts is GRANTED leave to conduct early

 discovery to determine the names of the Doe Defendants associated with Count IV.

 H. State Law Claims

       On the second page of the FAC, Pitts says that he is asserting negligence and

 intentional infliction of emotional distress (“IIED”) claims under Hawaii law. See

                                           29
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 30 of 34               PageID #:
                                    144



 ECF No. 13 at PageID # 84. Pursuant to 28 U.S.C. § 1367(a), in any civil action in

 which the district court has original jurisdiction, the district court “shall have

 supplemental jurisdiction over all other claims in the action within such original

 jurisdiction that they form part of the same case or controversy under Article III,”

 except as provided in subsections (b) and (c). “[O]nce judicial power exists under

 § 1367(a), retention of supplemental jurisdiction over state law claims under

 1367(c) is discretionary.” Acri v. Varian Assoc., Inc., 114 F.3d 999, 1000 (9th

 Cir.1997).

       Pitts claims in Count III that Tiare is liable for negligence and IIED based on

 the medical care she provided him. ECF No. 13 at PageID # 99. For the reasons

 set forth supra, however, Pitts fails to state a plausible denial of medical care

 claim. Because Pitts fails to state a claim based on the medical care he received at

 the OCCC, the Court declines to exercise supplemental jurisdiction over any

 state-law claims based on that care. See Gustafson v. Fukino, No. 09-00565

 SOM/KSC, 2010 WL 2507556, at *9 (D. Haw. June 18, 2010) (“When, as here,

 the federal claims are dismissed before trial, even though not insubstantial in a

 jurisdictional sense, the state claims should be dismissed as well.” (internal

 quotation marks omitted)). Pitts’s state-law claims are DISMISSED without

 prejudice.




                                            30
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 31 of 34            PageID #:
                                    145



                              IV. LEAVE TO AMEND

       The FAC is DISMISSED IN PART with partial leave granted to amend

 consistent with the directions in this Order on or before March 8, 2021. Pitts may

 not expand his claims beyond those already alleged herein or add new claims,

 without explaining how those new claims relate to the claims alleged in the FAC.

 Claims that do not properly relate to his original pleading are subject to dismissal.

       If he elects to file an amended pleading, Pitts must comply with the Federal

 Rules of Civil Procedure and the Local Rules for the District of Hawaii,

 particularly LR10.4, which require an amended complaint to be complete itself,

 without reference to any prior pleading. An amended complaint must be short and

 plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and be

 submitted on the court’s prisoner civil rights complaint form. An amended

 complaint will supersede the preceding complaint. See Ramirez v. County of San

 Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR10.4. Claims not realleged in

 an amended complaint may be deemed voluntarily dismissed. See Lacey v.

 Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012).

       Pitts is again reminded that each count should involve only one issue. As

 stated on the court’s prisoner civil rights complaint form, if a claim involves more

 than one issue, each issue should be stated in a different count. Moreover, the




                                           31
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 32 of 34            PageID #:
                                    146



 supporting facts provided in support of each count should describe exactly what

 each Defendant did or did not do to violate Pitts’s rights.

       IN THE ALTERNATIVE:

       In writing on or before March 8, 2021, Pitts may elect to stand on his First

 Amendment claims in Counts IV and V against Silva, Kami, and Jesse based on

 the handling of his incoming legal mail and outgoing mail, and his Fourteenth

 Amendment claims in Counts II and III against Williamson, Uedoi, Fernando, and

 Levi based on his adjustment hearings. On receipt of written notification, or if Pitts

 fails to timely submit an amended pleading, the Court will order the FAC, as

 limited by this Order served without further notice.

                                 V. CONCLUSION

       (1) Pitts’s claims in Counts IV and V against Silva, Kami, Jesse based on the

 handling of his incoming legal mail and outgoing mail may proceed. His claim in

 Count IV based on the delivery of his incoming personal mail is DISMISSED with

 leave granted to amend.

       (2) Pitts is GRANTED the right to conduct early discovery, limited to

 identifying the Doe Defendants named in Count IV in connection with the

 handling of Pitts’s mail, which must be accomplished by March 8, 2021. By that

 time, Pitts SHALL either notify the Court of the unnamed prison mailroom

 employees’ identities or explain what steps he has taken to determine their

                                           32
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 33 of 34              PageID #:
                                    147



 identities. Pitts’s other claims against Doe Defendants are DISMISSED with

 prejudice.

       (3) Pitts’s Fourteenth Amendment claims in Counts II and III against

 Williamson, Uedoi, Fernando, and Levi based on his adjustment hearings may

 proceed.

       (4) Pitts’s claims for damages against official capacity Defendants are

 DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1).

       (4) Pitts’s remaining retaliation, access to the courts, threat to safety, denial

 of medical care, conditions of confinement, and state law claims are DISMISSED

 with leave granted to amend. Pitts may file an amended pleading that cures the

 noted deficiencies in these claims, if possible, on or before March 8, 2021.

       (6) IN THE ALTERNATIVE, Pitts may notify the court in writing on or

 before March 8, 2021, that he elects to proceed with his First Amendment claims

 in Counts IV and V against Silva, Kami, and Jesse based on the handling of his

 incoming legal mail and outgoing mail, and his Fourteenth Amendment claims in

 Counts II and III against Williamson, Uedoi, Fernando, and Levi based on his

 adjustment hearings.

       If Pitts fails to file either an amended pleading or a notice of election, the

 Court will direct the FAC be served as limited by this Order.




                                           33
Case 1:20-cv-00431-LEK-KJM Document 16 Filed 01/21/21 Page 34 of 34               PageID #:
                                    148



       (7) The Clerk is DIRECTED to send Pitts a prisoner civil rights complaint

 form so that he may comply with the directions of this Order if he elects to file an

 amended pleading.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, January 21, 2021.


                                                              Leslie E. Kobavashi
                                                            I sl
                                                           Leslie E. Kobayashi
                                                           United States District Judge




 JOSEPH PITTS VS. NOLAN ESPINDA, ET AL.; CV 20-00431 LEK-KJM;
 ORDER DISMISSING FIRST AMENDED COMPLAINT IN PART AND
 DIRECTING EARLY DISCOVERY




                                          34
